Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 10/05/2022.  
Election/Restrictions
Applicant’s election without traverse of group II and Chr 1-121790-133586, SEQ ID NO 1, 6, and 7  in the reply filed on 10/05/2022 is acknowledged.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2022.
Claims 8-14 are under examination with regard to chr1 1217901-133586.  Claims 9-10 are under examination with regard to SEQ ID NO: 1, 6 and 7. 
Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10, 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 8-14 are directed a natural phenomenon.  The claims  do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes, all of the claims are directed to a composition of matter.
Step 2.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
The claims are drawn to a composition of matter, which is a law of nature.  Claims 8-10 recite a composition comprising a first probe that hybridizes to at least a portion of reference sequence having 80% identity to a portion of genomic DNA comprising about 60 to about 150 base pairs ch1 121790-133586, SEQ ID NO 1, 6, or 7.  A first probe that hybridizes to at least a portion of a reference sequence having 80% identity to chr 1 121790-133586 or SEQ ID NO 1, 6, 7 encompass naturally occurring nucleic acids.  The specification teaches “a probes as used herein refers to a compound comprising a nucleic acid sequence and a detectable moiety.  As such and for the avoidance of doubt, any probe referred to herein is non-naturally occurring” (see para 51).  The specification however does not define or provide examples of “detectable moiety”, and a detectable moiety is given its broadest reasonable interpretation to include additional nucleotide sequences.  The specification provides a first probe with a fluorescent reporter at a first end and a fluorescent quencher at a second end (see para 52) but does not define or suggest that the detectable moiety is a fluorescence moiety.  Claim 12 and 14 recite a composition further comprising a primer, the specification teaches by “primers” is meant nucleic acid molecules which in the presence of at least one reference sequence and other reagent(s) may allow amplification of the at least one reference sample (see para 57).  Because the specification does not define detectably moiety and primers encompass nucleic acid molecules with the same sequence as naturally occurring sequences, the compositions of claims 8-10, 12-14 encompass compositions that are naturally occurring sequencing.  There is no recitation within the claims that indicate that the nucleic acid claimed have any structural or functional characteristics that differ from the naturally occurring nucleic acids because the broadest reasonably interpretation of a detectably moiety includes additional nucleotide sequences.  
The claimed nucleic acids do not display markedly different characteristic compared to the naturally occurring counterpart and there is no indication that mixing in a composition that the naturally occurring nucleic acid changes the structure, function or other properties of the nucleic acids.  According the nucleic acids are a product of nature exception and the claim is directed to at least one exception. This judicial exception is not integrated into a practical application because the claims recite probes or primers that are naturally occurring and the probes and primers detect naturally occurring sequences.  The recitation of probe or primer is nothing more than an attempt to generally link the product of nature to a technological environment and is a nominal extra solution component of the claim and does not structurally change the nucleic acid sequence.    Many cited prior art references in this record demonstrate the probes and primers are naturally occurring sequences.  .  
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
Herein the claims as a whole are not considered to recite any additional elements that amount to significantly more than the naturally occurring nucleotide sequences.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the nucleic acids, the claims recite a composition in the preamble.  At the time the invention was made, a composition or reaction mixture was well-established, routine and conventional.  Additionally where a composition is recited at such a high level of generality it does not meaningfully limit the claim.  Thus the claims as a whole does not amount to significantly more than each “product of nature” by itself and the claims do not qualify as eligible subject matter. 
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.

Improper Markush Grouping
Claims 8-10 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. When the Markush group occurs in a claim reciting a process, it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
Here the claims recite a composition comprising probes that hybridizes to at least one portion of at least one reference that is present in the claimed chromosome regions recited in claim 8 and SEQ ID NO 1-31.
The recited alternative species in the groups set forth here do not share a single structural similarity, as each probe represents a different chromosome region that comprises different genes that has no substantial common nucleotide sequences.  The recitation of a reference sequence having 80% identity to the chromosome positions does not provide substantial common nucleotide sequences of the regions because the regions are 11,000-12,000 nucleotide long and there is no structural similarity relative to each region.  The recitation of 80% sequence identity does not provide substantial common nucleotide sequence because the at least 80% identity is to at least one portion of genomic DNA and the chromosome regions are vast and there is no indication that the chromosome positions are 80% identical to each other or that the reference sequence is 80% identical to other sequences.   There is no disclosed common substantial structural feature.  
 	The only structural similarity present is that all positions are part of nucleic acid molecules.  The fact that the chromosome regions, probes and primers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being present in normal copy number in more than one chromosome.  Accordingly, while the different regions and sequences are asserted to have the property of being located at different chromosomes regions, they do not share a single structural similarity.  
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites a reference sequence that has at least 80% identity to at least one portion of genomic DNA comprising about 60 to about 150 base pairs wherein the at least one portion is present in chr 1-121790-133586.  The claims are vague and indefinite for the reliance of a sequence on a chromosome position 121790-1335896 for the claimed invention.  Reliance upon a chromosome position does not provide adequate clarity for the claimed invention, as the content and information in the chromosome can change over time as the record can be updated as time passes.  The specification provides no information as the build of the chromosome and no sequence of the chromosome positions.  While the specification provides SEQ ID NO 1-31 this does not provide sequences for the 11,796 region for chr 1-121790-133586.  For example, SEQ ID NO 1 comprises 70 bases with over half the sequence as degenerative bases while the region cited in the claim comprises 11, 796 bases and does not provide adequate clarity for the reference sequence.  The specification provides no information as to which build the chromosome positions are referencing.  Information within a chromosome can migrate, merge, and new numbers can be assigned as the sequence is updated.  In this case, a potential update to the cited chromosome position wherein a revision includes migration of two records, could results in a new record being generated and losing the sequence information.  The reliance of an external chromosome position for a sequence is similar to a recitation of a trademark as the numbering does not represent a fixed disclosure of a sequence and position but instead refers to a record that is constantly able to be updated and modified.  
Claim 8 recites “at least one copy of the at least one portion is present on each of at least a second minimum number of chromosomes”.  This recitation renders the claim indefinite.  It is unclear if “each of at least a second minimum number of chromosomes” requires that one copy is present on each of a second minimum number of chromosomes or does the claim requires that one copy is present on at least a second minimum number of chromosomes.  Further it is unclear what each of a second minimum number of chromosomes entail.  Is the copy present on each chromosome, on a minimum number of chromosomes, on two chromosomes the claim does not require a first minimum number of chromosomes?  The claim requires a first minimum number of copies in the genome however this does not require a first minimum number of chromosomes.    It is unclear what the structural limitation of the probe entail because it is unclear if the probe comprises at least one copy of the at least one portion is present on each chromosome, a second chromosome, multiple chromosomes, etc.  Therefore it is unclear what is encompassed by the claimed compositions and one of ordinary skill in the art would not be apprised of infringing on the claimed method. 
Claim 14 recites the composition of claim 13, further comprising the limitation of  “a third primer” and “a fourth primer”.  Claim 13, which depends from claim 8 requires a compositions comprising a second probe.  Claim 8 recites a compositions comprising a first probe. Neither claim 8 or claim 13 require that the composition comprises a primer.  It is unclear what is encompassed in the composition of claim 14 as the previous claims do not require any primers within the composition. Claim 14 is indefinite because it is unclear what the components of the composition entail as the claim requires a third and fourth primer without requiring a first and second primer.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 14 recites the composition of claim 13, further comprising  a third primer configured to specifically hybridize to a first send of the at least one nucleic acid sequence of interest and a fourth primer configured to specifically hybridize to a first send of the at least one nucleic acid sequence of interest.  Claim 13 depends from claim 8.  Claim 13 recites a composition comprising a second probe but does not recite or require a primer.  Claim 8 recites  a first probe but does not recite or require a primer.  The recitation of a third and fourth primer does not further limit claim 8 or claim 13 because neither claim 8 or 13 require any primer much less a first or second primer.


Claim Rejections - 35 USC § 112-Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to a composition comprising a first probe that specifically hybridizes to at least a portion of at least one reference sequence having at least 80% sequence identity to at least one portion of genomic DNA comprising about 60 to about 150 based pairs in chr1 121790-133586, the at least one portion is present in at least a first minimum number of copies in the genome, and at least one copy of the at least one portion is present on each of at least a second minimum number of chromosomes.  Additional claims require the reference sequence has at least 80% identity to SEQ ID NO: 1, 6, and 7.  
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines

When the claims are analyzed in light of the specification, the claims encompass compositions which require probes of the elected positions of chr 1 121790-133586 in any subject, human and non-human,  where the specification is silent as to whether these reference sequences exist in other species.  Further, the claims encompass analysis of any structurally undefined reference sequences in which the presence is used to quantify the copy number of the sequence of interest and the sequence in found at multiple chromosome locations.  
The specification teaches the disclosure provides target sequences in the genome that are repeated multiple times across many chromosome and demonstrate normal copy number (see para 22).  The specification teaches that any reference nucleic acid sequence known or expected to be present in genomic DNA can be amplified (see para 30) and teaches it is desirable that the sample comprises at least one copy of the reference nucleic acid sequence on each of the ten chromosomes of genomic DNA. The specification teaches reference sequence has 80% identify to a portion of genomic DNA from about 60 to about 150 bases in chr 1 121790-133586 (see para 32).  The specification discloses SEQ ID NO 1 (see para 34) which comprises 46 out of 70 bases which are degenerate.   The specification further teaches that SEQ ID NO 1, 6, and 7 correspond to sequence found in home genome at  chrl:12183b-121905, chrl:243203810-243203879, chrl:341419+341488,chrl:648175648244,  chr2:243071825+243071894,chr3:197962362+197962431,    chr4:119569113+119569182,chr5:180768034+180768103, chr6:132997-133066, chr6:170922434+170922503,chrl0:38753924+38753993,chrl1:114056-114125,  
chrl6:90251439+90251508,chrl9:183990-184059, chr20:62933558+62933627, chrUn_gl000227:58864-58933, chrY:26436540+26436609, and chrY:27525831-27525900  however the specification provides no sequences or build number for the chromosome regions and provides no indication of what sequence is found in which chromosome or which sequences that are 60 to 150 bases in length, that specifically hybridized to chr 1 at 121790-133586 and are present in multiple chromosomes. 	
	       When the claims are analyzed in light of the specification, the claims encompass a large number of probes and reference sequence which is not structurally defined.  The specification does not provide an adequate description of what is encompassed by reference sequence as the specification provides no sequence or build number of the chromosome, the specification does not describe what nucleic acid sequence structure of 60 to 150 bases is located at multiple locations in the chromosome, provides a normal copy number target, and is repeated multiple times across many chromosomes.  While the specification provides SEQ ID NO 1, SEQ ID NO 1 has  over 50% of the 60 bases as degenerative bases which can comprise any number of nucleotides and nucleic acid sequences.  Additionally while the specification provides chromosome regions for SEQ ID NO 1, 6, 7 being located in many regions, only one region encompasses the elected chromosome region of chr1 121790-133586.  The genus of reference sequences encompassed by the elected 11,796 base pair region of chromosome(chr1 121790-133586) in which the claims require a sequence that is 60 to 150 bases that are 80% identical to the region and is present in at least a second minimum number of chromosomes is not defined in the instant specification. 
The genus encompassed by the claims is a broad variable genus.  Claim 1, encompasses any sequence that comprises any sequence that is 60 to 120 bases that is 80% identical to 11,796 region of chromosome 1 121790-133586 and requires this sequence is additionally present in additional chromosomes.  While the specification provides a list of SEQ ID Nos, SEQ ID NO 1 comprises over 50% degenerative bases in which any base can be present and the specification is silent as to which sequence is located in multiple spots in different chromosomes with a normal copy number.  The claims encompass a broad variable genus of structurally undefined sequences which require a copy being present in more than one chromosome and being used to quantify a sequence of interest.  The sequences and chromosome regions set forth in the specification are not representative of the broad variable genus encompassed by the claims because the specification provides no structure/function correlation or other relevant identifying characteristics.  Therefore, the skilled artisan would not be able of distinguishing between members of the claimed genus vs nonmembers.   
 Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids in view of the species disclosed.  The skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides and/or proteins, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of nucleic acids and polymorphisms encompassed by the broadly claimed invention.  However, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).
Thus considering the breadth of the breadth of the claimed nucleic acids and their specific required functionalities, in light of the teachings of the instant specification and the art, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Neid (J Biological Chemistry, 2004, Vol 279, pp 3941-3948).
Neid teaches primers for IRS2, including primers with a 5’ TET reporter and 3’ TAMRA quencher (see RNA preparation and real time PCR)(claim 11).   IRS2 has 80% identity to 60 bases of chromosome 121790-133586 and is 80% identity to SEQ ID NO 1 as SEQ ID NO 1, which comprises over 50% degenerative bases and a chromosome region that is undefined.   The primers disclosed by Neid have 80% identity to SEQ ID NO 1.  It is noted that the claim does not require that 80% is over the entire sequence and the primers of Neid comprise 80% identity over a region of SEQ ID NO 1, 6, and 7 ( claim 9-10).  Neid comprises 2 primer sets that hybridize to a first end and second end of a reference sequence, a middle primer which is a second probe that hybridizes to a sequence of interest (claim 12-14).   The claims require a composition comprising a first probe that specifically hybridizes to a reference sequence having 80% identity to at least a portion of genomic DNA from 60 to 150 base pairs  and is present in chr1 121790-133586.  The claims require that the probe hybridizes to a reference sequence and the reference sequence is 60 to 150 base pairs long with 80% identity to a region of chr1 121790-133586, which is anticipated by the primers disclosed by Neid.  Additionally the claim requires the at least one portion is present on a first minimum number of copies in the genome, which encompasses only one copy.  The claim further recites at least one copy of the at least one portion is present on each of at least a second minimum number of chromosomes. The dependent claim requires SEQ ID NO 1, 6, and 7 and any sequence that is 80% identical to SEQ ID NO 1, 6, and 7 will have the same characteristics as required for claim 8 as claim 9 depends from claim 8.  As such the primers of Neid anticipates claim 8-9. 
Claims 8-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US2004/0181048 A1).  
Wang teaches probes that are complementary to a SNP nucleic acid.  Wang teaches the SNP nucleic acid of SEQ ID No 344589-344592.  Each of these sequences are 100% identical to SEQ ID NO 6.  Therefore want teaches a probe that hybridizes to a reference sequence that has at least 80% (100%) identity to a portion of genomic DNA comprising SEQ ID NO 1, 6, and 7, is at least one portion present in a minimum number of copies in the genome and present on a second chromosome (claim 9-10).  The sequence of SEQ ID NO 6, which is disclosed by Wang in SEQ ID NO344589-344592 comprises these characteristics as dictated by the dependent claim limitation requiring SEQ ID No1, 6, and 7. Because Wang teaches SEQ ID NO344589-344592, each of these sequences comprise additional probes and primers as required by claims 12-14 (first and second probe, first, second, third and fourth primers) (claims 12-14). 

Claims 8-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve et al (U.S. Patent No. 6,399,364; 04 June 2002).
Reeve et al teach compositions comprising all possible "N mer" oligonucleotides or subsets thereof "where N is preferably from 5 to 10, particularly 8 or 9" (see, e.g., col. 2, lines 62-67; claims 11 and 12; quotation from col 2, lines 63-65). Reeve et al teach that each of the 5 to 10 N-mers is labeled with a detectable moiety that is a detected by fluorescence, and particularly detectable moieties that are fluorophores (see, e.g., col. 2, lines 62-67; col. 3, lines 18-21; col. 10, line 1). Given that Reeve teaches compositions comprising all possible 5-10mers, it is a property of at least one of the nucleic acids in the composition that it comprises a first probe which specifically hybridizes to at least a portion of one reference sequence having 80% identity to a portion of genomic DNA from 60 to 150 base pairs present in chr1 1211790-133586, is present in at least a minimum number of copies in the genome and chromosomes.  Additionally the composition of Reeves encompasses a composition comprising a first probe that hybridizes to a portion of a reference sequence that is 80% to  SEQ ID NO 1, 6, and 7 (claims 9-10).  The composition of Reeve will encompass a first primer and second primer, as well as a third and fourth primer that will hybridize to a reference sequence and sequence of interest and include a probe that will hybridize to a portion of a nucleic acid sequence of interest. 
It is noted that the claims recite the open claim language of “comprising” and thereby the recited compositions may include any number of nucleic acid probes in addition to the first and second nucleic acid probes and primers and third and fourth primers. Moreover, the claims recite “a first probe which specifically hybridizes to at least a portion of at least one reference sequence….to at least one portion of genomic DNA comprising from about 60 to about 150 base pairs”.  The recitation of about 60 to about 150 base pairs limits the size of the genomic DNA and does not limit the size of the probe, as such the composition disclosed by Reeves anticipates the claimed invention. 
Relevant Art
	

Wang et al, (US 2014/0274734 A1) is cited as relevant art.  Wang teaches arrays and kits comprising primer pairs specific to regions in the genome from which genomic DNA samples are obtained that have identical copies distributed across multiple chromosomes.  Wang does not teach the elected species, chr1 121790-133586.  

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634